AFFIRMED; Opinion Filed March 27, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00618-CR

                        DANIEL ROBERT NORTHCUTT, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-83203-2017

                              MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                               Opinion by Justice Partida-Kipness
       Appellant Daniel Robert Northcutt waived a jury trial and pleaded guilty to manslaughter.

The trial court assessed punishment at seventeen years’ imprisonment. On appeal, appellant’s

attorney filed a brief in which she concludes the appeal is wholly frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief to appellant.

We advised appellant of his right to file a pro se response, but he did not file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to

file pro se response to Anders brief filed by counsel).
       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47
180618F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DANIEL ROBERT NORTHCUTT,                          On Appeal from the 401st Judicial District
 Appellant                                         Court, Collin County, Texas
                                                   Trial Court Cause No. 401-83203-2017.
 No. 05-18-00618-CR        V.                      Opinion delivered by Justice Partida-
                                                   Kipness. Justices Bridges and Carlyle
 THE STATE OF TEXAS, Appellee                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 27th day of March, 2019.




                                             –3–